Citation Nr: 1600252	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  12-20 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Service connection for right upper extremity peripheral neuropathy. 

2.  Service connection for left upper extremity peripheral neuropathy. 

3.  Service connection for residuals of cold injuries to the upper extremities.

4.  Entitlement to an initial disability rating (or evaluation) in excess of 30 percent for the service-connected hepatitis C for the rating period from December 2, 1997 to April 9, 2015. 

5.  Entitlement to an increased disability rating in excess of 20 percent for right lower extremity peripheral neuropathy.

6.  Entitlement to an increased disability rating in excess of 20 percent for left lower extremity peripheral neuropathy.

7.  Entitlement to an increased disability rating in excess of 10 percent for residuals of right foot cold injury.

8.  Entitlement to an increased disability rating in excess of 10 percent for residuals of left foot cold injury.

9.  Entitlement to an initial disability rating for left hip avascular necrosis with osteoarthritis (left hip disability) in excess of 10 percent from November 17, 2009 to June 9, 2014, and in excess of 30 percent from August 1, 2015.

10.  Entitlement to an initial disability rating for right hip avascular necrosis with osteoarthritis (right hip disability) in excess of 10 percent for the entire rating period from November 17, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  

The Veteran, who is the appellant, served on active duty from August 1944 to July 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
January 2010 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

A June 2010 rating decision granted service connection for hepatitis C, and assigned an initial disability rating of 30 percent effective December 2, 1997.  A July 2015 rating decision assigned a 100 percent disability rating for hepatitis C from April 9, 2015.  Although the maximum rating has been assigned for the hepatitis C disability for part of the initial rating period from April 9, 2015, as reflected in the July 2015 rating decision, the issue remains in appellate status as the maximum rating has not been assigned for the rating period from December 2, 1997 to April 9, 2015.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

In January 2013, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development, to include obtaining VA and private treatment records, and providing the Veteran with VA medical examinations with respect to the issues on appeal.  As the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the January 2013 Board Remand directives, and that the matter has been properly returned to the Board for appellate consideration.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The issues of entitlement to higher initial disability ratings for the right and left hip disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1. The Veteran has current disabilities of right and left upper extremity peripheral neuropathy.

2. The Veteran was exposed to cold weather in service, but did not sustain cold injury to the hands in service.

3. The Veteran did not sustain a neurological injury or disease of the hands in service, nor did the Veteran have chronic symptoms of right or left upper extremity peripheral neuropathy in service.

4. Symptoms of right and left upper extremity peripheral neuropathy were not continuous after service separation, and did not manifest to a compensable degree within one year of separation from service.

5. The current right and left upper extremity peripheral neuropathy disabilities are not causally or etiologically related to service.
 
6. The current right and left upper extremity peripheral neuropathy disabilities were not caused by or increased in severity beyond the natural progress by the service-connected bilateral lower extremity peripheral neuropathy disabilities. 

7. The Veteran does not have a current disability of upper extremity residuals of cold weather exposure in service.

8. For the initial rating period from December 2, 1997 to April 9, 2015, the Veteran's hepatitis C did not manifest moderate liver damage and disabling recurrent episodes of gastrointestinal disturbance, fatigue, and mental depression. 

9. For the initial rating period from July 2, 2001 to April 9, 2015, the service-connected hepatitis C manifested fatigue but not malaise or anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during a 12-month period.

10.   For the entire rating period from August 26, 2010, the right and left lower extremity peripheral neuropathy disabilities have not resulted in disability comparable to moderately severe incomplete paralysis of the sciatic nerves of the right lower and left lower extremities.

11.   For the entire rating period from August 26, 2010, the right and left cold injury residuals have manifested cold sensitivity in both feet with toenail abnormalities. 

12.   For the entire rating period from August 26, 2010, the right and left cold injury residuals have not manifested pain, tissue loss, color changes, hyperhidrosis, or x-ray abnormalities in either foot.


CONCLUSIONS OF LAW

1. The criteria for service connection for right upper extremity peripheral neuropathy, including as secondary to the service-connected bilateral lower extremity peripheral neuropathy or other service-connected disability, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2. The criteria for service connection for left upper extremity peripheral neuropathy, including as secondary to the service-connected bilateral lower extremity peripheral neuropathy or other service-connected disability, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

3. The criteria for service connection for residuals of cold injuries to the upper extremities have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4. For the initial rating period from December 2, 1997 to April 9, 2015, the criteria for a disability rating in excess of 30 percent for hepatitis C have been not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. § 4.114, Diagnostic Code 7345 (2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7354 (2015).

5. For the entire rating period from August 26, 2010, the criteria for a disability rating in excess of 20 percent for right lower extremity peripheral neuropathy have been not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8520 (2015).

6. For the entire rating period from August 26, 2010, the criteria for a disability rating in excess of 20 percent for left lower extremity peripheral neuropathy have been not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8520 (2015).

7. Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 20 percent, and no higher, for the service-connected right foot cold injury residuals have been met for the entire rating period from August 26, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7122 (2015).

8. Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 20 percent, and no higher, for the service-connected left foot cold injury residuals have been met for the entire rating period from August 26, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7122 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the claims for service connection on appeal, the RO sent notice letters in August 2010 and January 2011 prior to the initial denial of the claims.  The above-referenced letters notified the Veteran about the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board finds that VA satisfied its duties to notify the Veteran.

With respect to the appeal for a higher rating for the hepatitis C disability, because the appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. 
§ 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  With regard to the issues of increased ratings for right and left lower extremity peripheral neuropathy and residuals of cold injury, the RO issued an August 2010 preadjudicatory notice letter to the Veteran, which met the VCAA notice requirements.

As to the duty to assist, the Board finds that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, relevant VA examination reports, and the Veteran's written statements in support of the current appeal.  

With respect to the claims for service connection for right and left upper extremity peripheral neuropathy and residuals of cold injury, the Veteran was afforded VA examinations in October 2010 and April 2015.  The Board finds that, taken together, the above-referenced examinations are adequate for the purpose of deciding the issues of service connection for right and left upper extremity peripheral neuropathy and residuals of cold injury.  The examination reports contain all the findings needed to evaluate the claims for service connection, including the Veteran's history and a rationale for the opinions given.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In October 2010 and April 2015, VA provided VA medical examinations to help determine the severity of the right and left lower extremity peripheral neuropathy and residuals of cold injury disabilities.  The Board finds that the above-referenced examination reports are adequate for VA rating purposes because they were written after interviews with the Veteran, examinations of the Veteran, and contain findings regarding the severity of the Veteran's right and left lower extremity peripheral neuropathy and residuals of cold injury disabilities supported by clinical data.  Id. at 312.

As to the claim for a higher initial rating for hepatitis C, VA provided a March 2007 VA examination to help determine the severity of the hepatitis C disability.  The Board finds that the above-referenced examination report is adequate for VA rating purposes because it was written after interviews with the Veteran, an examination of the Veteran, and contains findings regarding the severity of the Veteran's hepatitis C disability supported by clinical data.  Id.  In January 2012, the Veteran informed VA that he was unable to attend a VA examination to reevaluate the hepatitis C disability.  Per the Veteran's request, VA sent Disability Benefits Questionnaires to the Veteran on January 10, 2012, and requested that the Veteran's private physician complete and return the questionnaires.  No response was received from the Veteran. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Peripheral neuropathy, which is an organic disease of the nervous system, is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply to the claims for service connection for right and left upper extremity peripheral neuropathy.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and peripheral neuropathy (as an organic disease of the nervous system) becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Under 38 U.S.C.A. § 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id. at 1376-77.

The Board may weigh the absence of contemporaneous medical evidence as one factor to weigh against the other evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Right and Left Upper Extremity Peripheral Neuropathy

The Veteran contends that service connection is warranted as a result of exposure to below-zero weather and ice cold water during service.  The Veteran also reported that he was still using summer gloves during winter since no other gloves were issued to him.  See, e.g., March 2013 Veteran statement.  Alternatively, the Veteran contends that bilateral upper extremity peripheral neuropathy was caused by the service-connected bilateral lower extremity peripheral neuropathy, which followed its nerve path from the feet upwards into the body.  See, e.g., August 2013 Veteran statement. 

The Board finds that the Veteran has a current disability of right and left upper extremity peripheral neuropathy.  A June 2010 Neurological Disorder Clinic electromyography (EMG) report shows a diagnosis of bilateral upper extremity peripheral neuropathy.  See also April 2015 VA examination report.

The Board finds that the Veteran was exposed to extreme cold weather during service.  The record reflects that the Veteran served in central Europe in World War II and was exposed to extreme cold.  Moreover, the Veteran is service connected for residuals of cold injuries to the feet.  However, the Board finds that the weight of lay and medical evidence of record demonstrates that there was no in-service cold injury, or occurrence of upper extremity peripheral neuropathy, nor were there chronic symptoms related to upper extremity peripheral neuropathy during service.  

A June 2003 VA examination report shows that the Veteran denied hand symptoms and indicated that his hands were protected from cold weather during service because he was wearing gloves.  While the Veteran later indicated, as part of the current appeal, that he was wearing summer gloves, which he asserted were not adequate to prevent cold injury to the hands, the Veteran's statements to the June 2003 VA examiner that he did not sustain upper extremity cold injury are more probative than the subsequent statements made for VA compensation purposes as part of the current appeal.  With respect to the in-service incurrence, service treatment records show no complaints, treatment, or diagnosis associated with upper extremity peripheral neuropathy.  The July 1946 service separation examination report showed a normal neurologic evaluation.  The Veteran has not contended that right and left upper extremity peripheral neuropathy were noted in service, or that symptoms were chronic in service.

The Board next finds that the Veteran did not have continuous symptoms of right and left upper extremity peripheral neuropathy since service, and that symptoms of right and left upper extremity peripheral neuropathy did not manifest to a compensable degree within one year of service separation.  The Veteran has not contended that he has had continuous symptoms related to a bilateral hand disability since service.  The October 2010 VA examination report shows that the Veteran reported onset of peripheral neuropathy symptoms in 1950, which is four years after service separation.  The record reflects that the Veteran was referring to lower extremity peripheral neuropathy symptoms.  Moreover, a June 2003 VA examination report shows that the Veteran denied hand symptoms.  The June 2003 VA examination report shows no clinical findings with respect to the hands.  The first evidence of complaints or symptoms pertaining to the upper extremities is an August 2006 statement where the Veteran reported that three fingers of the right hand are numb with almost no strength.  A June 2010 Neurological Disorder Clinic EMG report shows the first evidence of a diagnosis of upper extremity peripheral neuropathy.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  Accordingly, the weight of the lay and medical evidence of record is against finding that the Veteran had continuous symptoms of right and left upper extremity peripheral neuropathy since service or that symptoms of right and left upper extremity peripheral neuropathy manifested to a compensable degree within one year of service separation; therefore, the criteria for presumptive service connection for right and left upper extremity peripheral neuropathy, under 38 C.F.R. § 3.303(b) based on chronic symptoms in service, continuous symptoms since service, or manifestation of symptoms to compensable degree within one year of service separation are not met.

The Board finds that the weight of the lay and medical evidence of record establishes that the current right and left upper extremity peripheral neuropathy disabilities are not etiologically related to service.  As stated above, the June 2003 VA examination report shows that the Veteran indicated that his hands were protected from cold weather during service because he was wearing gloves.  The April 2015 VA examiner opined that the Veteran does not have current residuals consistent with a cold injury.  Based on the language and context of the April 2015 VA examination report, the VA examiner essentially opined that the current neurological symptoms are attributed to peripheral neuropathy, which was determined by the October 2010 VA examiner to be related to non-service-connected carpal tunnel syndrome, which is associated with diabetes or hypothyroidism (also not service connected).  

The June 2015 VA examiner opined that bilateral upper extremity peripheral neuropathy is not otherwise related to service because the Veteran made no claim that an in-service event, other than cold injury, caused the upper extremity peripheral neuropathy.  The Board finds that, taken together, the April 2015 VA examination report and June 2015 VA addendum report are highly probative with respect to service connection for bilateral upper extremity peripheral neuropathy, and are adequately based on objective findings as shown by the record, and accordingly, the Board concludes that the medical opinions rendered were based upon a full and accurate factual premise, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall, 11 Vet. App. 268; Barr, 
11 Vet. App. at 311; Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the April 2015 VA examination report and June 2015 VA addendum report provide competent, credible, and probative evidence which shows that the currently-diagnosed bilateral upper extremity peripheral neuropathy is not etiologically related to service. 

Turning to the theory of service connection for bilateral upper extremity peripheral neuropathy as secondary to the service-connected bilateral lower extremity peripheral neuropathy, after reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the current bilateral upper extremity peripheral neuropathy disabilities were not caused or permanently worsened (aggravated) by the service-connected bilateral lower extremity peripheral neuropathy or any other service-connected disability.  The October 2010 VA examiner opined that the current bilateral upper extremity peripheral neuropathy disabilities are less likely than not caused by or a result of the service-connected bilateral lower extremity peripheral neuropathy disabilities.  In reaching this conclusion, the October 2010 VA examiner reasoned that peripheral neuropathy of the lower extremities by itself does not affect or extend to the upper extremities.  The October 2010 VA examiner explained that the Veteran had median and ulnar neuropathy, which is indicative of carpal tunnel syndrome that usually develops from repetitive movements of the wrist.  The October 2010 VA examiner also reasoned that the Veteran has diabetes and hypothyroidism, which are associated with carpal tunnel syndrome or median nerve neuropathy.  

The Board finds that the October 2010 VA opinion is highly probative with respect to the theory of service connection for right and left upper extremity peripheral neuropathy as secondary to the service-connected bilateral lower extremity neuropathy because it is adequately based on objective findings as shown by the record, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall, 11 Vet. App. 268; Barr, 11 Vet. App. at 311; Reonal, 5 Vet. App. at 461.  Therefore, the Board finds that the October 2010 VA opinion provides competent, credible, and probative evidence which supports the finding that the currently-diagnosed right and left upper extremity peripheral neuropathy disabilities are not secondary to the service-connected bilateral lower extremity neuropathy or any other service-connected disability. 

Insomuch as the Veteran asserts that the right and left upper extremity peripheral neuropathy is directly related to service or in the alternative secondary to the service-connected bilateral lower extremity peripheral neuropathy or any other service-connected disability, the Board finds that, under the facts of this case that include no symptoms of right and left upper extremity neuropathy in service or for years after service, the Veteran is not competent to relate either current right and left upper extremity peripheral neuropathy to active service or to another service-connected disability.  While the Veteran is competent to describe current symptoms or an in-service injury or symptoms, the Veteran does not have the requisite medical expertise needed to provide a competent opinion regarding causation of a complex medical condition such as peripheral neuropathy, which is diagnosed based on clinical testing (EMG) and requires medical knowledge of the neurological system, which the Veteran is not shown to have.  

For the reasons discussed above, the Board finds that the weight of the lay and medical evidence of record shows that the current right and left upper extremity peripheral neuropathy disabilities were not incurred in service, are not otherwise related to service, and are not secondary to the service-connected bilateral lower extremity peripheral neuropathy or any other service-connected disability.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise warrant a grant of the claims.  As such, service connection for right and left lower extremity peripheral neuropathy is not warranted.

Service Connection for Residuals of Cold Injury to Upper Extremities

The Veteran contends that service connection is warranted for residuals of cold injury to the upper extremities as a result of exposure to below-zero weather and ice cold water during service.  The Veteran also reported that he was still using summer gloves during winter because no other gloves were issued to him.  See, e.g., March 2013 Veteran statement.  

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current disability of residuals of cold injuries to the upper extremities.  As stated above, the Board has found that the Veteran did not sustain cold injury to the hands in service.  While the Veteran has asserted that he has residuals of cold injuries to the upper extremities, VA and private treatment records during, and immediately prior to, the appeal period show no diagnosis of, or treatment for, residuals of cold injuries to the upper extremities.  While the record reflects that the Veteran complained of bilateral hand pain and numbness, the April 2015 VA examiner has attributed these symptoms, as well as clinical findings of sensory impairment, to bilateral upper extremity peripheral neuropathy, and noted that the Veteran does not have upper extremity residuals of cold injury.  Moreover, the June 2015 VA addendum opinion report shows that the VA examiner opined that the Veteran had no observable upper extremity residuals of cold injury.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim). 

For the reasons discussed above, the Board finds that the weight of lay and medical evidence is against finding that the Veteran has any current residuals of bilateral upper extremity that are consistent with cold injuries.  Accordingly, the criteria for service connection for residual of injury to the upper extremities have not been met, and the claim must be denied.  38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  The Board has considered whether staged rating is warranted with respect to the issue of entitlement to higher initial rating for the hepatitis C disability, and finds that the severity of the hepatitis C disability on appeal has changed during the course of the appeal so as to warrant staged rating, as explained below.  

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the right and left lower extremity peripheral neuropathy and residuals of cold injury did not change in severity during the rating period on appeal, so do not warrant staged rating as discussed in detail below.  

The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the weight of the evidence demonstrates that right and left lower extremity peripheral neuropathy and residuals of cold injury did not undergo an increase within the one year period before the claims were filed with VA in August 2010.

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Initial Rating Analysis for Hepatitis C

The Veteran is in receipt of a 30 percent disability rating for the initial rating period from December 2, 1997 to April 9, 2015, and a 100 percent disability rating from April 9, 2015 for the service-connected hepatitis C under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7354.  

During the pendency of the appeal, the schedular criteria for rating hepatitis C were amended effective July 2, 2001.  The RO received the Veteran's original claim for service connection in December 1997.  Thus, the old regulations are applicable both before and after the date of the change in regulations and the new regulations are applicable only on or after its effective date.  See Kuzma v. Principi, 341 F.3d 1327   (Fed. Cir. 2003); VAOPGCPREC 7-2003. 

Under the old regulations, effective prior to July 2, 2001, hepatitis C was assigned a noncompensable (0 percent) rating when it was healed and nonsymptomatic.  
38 C.F.R. § 4.114, DC 7345 (2001).  A 10 percent rating was assigned where there was demonstrable liver damage with mild gastrointestinal disturbance.  Id.  A 
30 percent rating was assigned for minimal liver damage with associated fatigue, anxiety, and gastrointestinal disturbance of lesser degree and frequency but necessitating dietary restriction or other therapeutic measures.  Id.  A 60 percent rating was assigned for moderate liver damage and disabling recurrent episodes of gastrointestinal disturbance, fatigue, and mental depression.  Id. 

Under the current rating criteria, effective July 2, 2001, hepatitis C is rated under 
38 C.F.R. § 4.114, DC 7354 (2015).  Under DC 7354, a noncompensable (0 percent) rating is assigned for nonsymptomatic conditions.  Id.  A 10 percent rating is assigned for intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  Id.  A 20 percent rating is assigned for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id.

A 40 percent rating is assigned for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.  A 60 percent rating is assigned for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Id.  A 100 percent rating is assigned for serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id. 

DC 7354 provides the following Note: 

Note (2): For purposes of evaluating conditions under DC 7354, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id.

The Veteran indicated that he accepted the 100 percent rating for the service-connected hepatitis C from April 9, 2015.  See October 2015 Veteran statement.  The Veteran contends that the service-connected hepatitis C has been manifested by more severe symptoms than that contemplated by the 30 disability rating assigned for the rating period from December 2, 1997.  The Veteran asserted that his liver biopsy in early 1997 showed stage-3 advanced fibrosis and that he has been experiencing major, prolonged fatigue and weakness.  

After a review of all the lay and medical evidence, the Board finds that, for the entire initial rating period from December 2, 1997 to April 9, 2015, the Veteran's hepatitis C was not productive of symptoms that more nearly approximated moderate liver damage and disabling recurrent episodes of gastrointestinal disturbance, fatigue, and mental depression, as required for a higher disability rating of 60 percent under the old rating criteria.  While the Veteran was diagnosed with stage-3 hepatitis C in 1997, which can be indicative of moderate liver damage, the Veteran did not have disabling recurrent episodes of gastrointestinal disturbance, fatigue, and mental depression.  A May 2000 VA treatment record shows that the Veteran was asymptomatic.  Similarly, February 2001, March 2005, December 2006, August 2007, and October 2012 VA treatment records show reports by the Veteran, as well as clinical findings, of no gastrointestinal complaints or symptoms.  

VA treatment records dated in September 1999 and November 1999 show a history of depression with no active depression at that time.  The record also shows numerous negative depression screenings.  See, e.g., September 2000, March 2006, March 2007, April 2008, April 2009, January 2010, June 2012, April 2013, January 2014, and January 2015 VA treatment records.  VA treatment records dated in July 2009 and August 2010 show that the Veteran reported that his mood was good. 
 
In July 2009, September 2009, and November 2009 statements, the Veteran reported that he had constant and debilitating fatigue; however, the record reflects that fatigue was not severe enough to be disabling or debilitating.  VA and private treatment records show complaints of fatigue throughout the initial rating period on appeal; however, an April 2003 VA treatment record shows that the Veteran denied having any fatigue.  A July 2004 VA treatment record shows that the Veteran reported occasional fatigue that waxed and waned.  VA and private treatment records dated in September 2009, August 2010, July 2011, and April 2015 noted that fatigue was stable with medication.  Moreover, in 2012, the Veteran denied having any fatigue.  See, e.g., August 2012 and October 2012 Neurological Disorder Clinic treatment records.  The Board finds that the Veteran's statements made to medical practitioners as part of seeking medical treatment are more probative than the statements made for purposes of receiving VA compensation benefits because an individual is more likely to accurately report symptoms of an illness in order to receive the best possible medical care.  Based on the foregoing, the Board finds that, while the Veteran had episodes of fatigue as a result of the service-connected hepatitis C, these episodes were not severe enough to be disabling.     

Accordingly, the Board finds that, for the initial rating period from December 2, 1997 to April 9, 2015, the hepatitis C was not productive of symptoms that more nearly approximated moderate liver damage and disabling recurrent episodes of gastrointestinal disturbance, fatigue, and mental depression, as required for a higher disability rating of 60 percent under the old rating criteria.  38 C.F.R. § 4.114, DC 7345 (2001).

The Board also finds that the weight of the all the evidence of record demonstrates that, for the period of initial rating appeal from July 2, 2001 (the date the new rating criteria became effective) to April 9, 2015, the service-connected hepatitis C was not productive of symptoms that more nearly approximated fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period such as to warrant a 40 percent rating under the new rating criteria.

As stated above, the Veteran has had episodes of fatigue throughout the entire initial rating period on appeal, which has become more severe in recent years.  However, the weight of the lay and medical evidence of record demonstrates that the service-connected hepatitis C has manifested malaise and anorexia, with minor weight loss and hepatomegaly or incapacitating episodes having a total duration of at least four weeks but less than six weeks during any 12-month period during the initial rating period from December 2, 1997 to April 9, 2015.  While a September 1998 private treatment record noted mild anorexia, in 2012 the Veteran denied fatigue, anorexia, and malaise in other instances.  See, e.g., August 2012 and October 2012 Neurological Disorder Clinic treatment records.  Moreover, under the new rating criteria, the 20 percent rating, which is less than the 30 percent rating the Veteran currently has for this period, contemplates the symptom of daily fatigue.  VA treatment records during the appeal period showed no hepatosplenomegaly or hepatomegaly in November 2001, November 2002, July 2004, December 2006, and January 2007 but showed moderate hepatosplenomegaly in March 2007, August 2007, April 2009, August 2010, and July 2010.  

The March 2007 VA examination report shows that the Veteran reported fatigability but denied malaise, nausea, vomiting, abdominal pain, swelling, mass hematemesis, or melena.  Upon examination in March 2007, the Veteran appeared healthy and without evidence of acute distress, ascites, hepatomegaly, or abdominal tenderness.  The abdomen was normal to inspection and there were no periods of incapacitation as a result of the service-connected hepatitis C disability.  

A November 2002 VA treatment record shows that the Veteran indicated that he had been doing well.  An April 2003 VA hepatology treatment record shows that the Veteran reported that he felt good.  July 2004 and March 2005 VA treatment records show that the Veteran reported no symptoms associated with hepatitis C.

With respect to weight loss, the record reflects no abnormal weight loss throughout the initial rating period from December 2, 1997 to April 9, 2015.  The March 2007 VA examination report noted that the Veteran's weight was stable.  A July 2008 VA treatment record shows a negative unintentional weight loss screening.  While a December 2009 private treatment records show complaints of loss of appetite and loss of 12 pounds over the previous 7 months, the private clinician indicated in August 2010 that the Veteran's weight loss was intentional.  The record reflects that the Veteran's weight was otherwise mostly stable, except for times when the Veteran was encouraged by medical practitioners to lose weight due to obesity.  The record also shows that, for the initial rating period from December 2, 1997 to April 9, 2015, there were no incapacitating episodes of acute signs and symptoms severe enough to require bed rest and treatment by a physician as a result of the service-connected hepatitis C disability. 

The record reflects that the Veteran is service connected for cirrhosis and is in receipt of a noncompensable disability rating.  The Veteran's symptoms are indistinguishable from chronic hepatitis symptoms; therefore, a separate rating under DC 7312 (cirrhosis of the liver) is not applicable.  See 38 C.F.R. § 4.114, DC 7354, Note (1).  The Veteran also does not qualify for a higher rating for cirrhosis when rated alone under DC 7312, as the weight of the evidence demonstrates that the Veteran does not have a history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis).  While a March 2007 private treatment record and a January 2010 treatment record show clinical findings of portal gastropathy, the March 2007 private clinician indicated that the Veteran did not appear to be at risk for bleeding.  As such, the record does not show hemorrhage from varices or portal gastropathy at any point during the appeal period. 

Based on the foregoing, an initial disability rating in excess of 30 percent for the hepatitis C is not warranted under the old or new schedular rating criteria for the initial rating period from December 2, 1997 to April 9, 2015.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating Analysis for Right 
and Left Lower Extremity Peripheral Neuropathy

Service connection for right and left lower extremity peripheral neuropathy was established in a December 2005 rating decision by the RO, which assigned a 10 percent disability rating for each lower extremity, effective December 2, 1997.  On August 26, 2010, VA received a claim for an increased rating for right and left lower extremity peripheral neuropathy based on worsening symptoms.  In December 2010, the RO provided an increased rating of 20 percent for each of the service-connected right and left lower extremity peripheral neuropathy, effective August 26, 2010.

The service-connected right and left lower extremity peripheral neuropathy disabilities are rated pursuant to 38 C.F.R. § 4.124a, DC 8520.  DCs 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2015).  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124. 

Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124(a).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.

The Veteran has generally contended that the right and left lower extremity peripheral neuropathy disabilities have been manifested by more severe symptomatology than that contemplated by the 20 percent disability rating assigned for each lower extremity for the entire rating period from August 26, 2010.  The Veteran asserted that he had numbness of both lower extremities.  See, e.g., October 2010 and April 2015 VA examination reports.

After a review of all the evidence, lay and medical, the Board finds that the criteria for a disability rating in excess of 20 percent for peripheral neuropathy of the right and left upper extremities have not been met or nearly approximated at any time during the rating period from August 26, 2010 because the right and left lower extremity peripheral neuropathy have not been manifested by symptoms that more nearly approximate moderately severe incomplete paralysis of each lower extremity.  38 C.F.R. § 4.124a, DC 8520.

The Veteran underwent a VA neurological examination in October 2010 wherein he reported numbness in the lower legs and feet.  Upon examination in October 2010, the Veteran had absent knee and ankle jerk reflexes, absent response to vibration in both feet, absent response to pinprick in the feet and distal two third of the lower legs, and absent sensation to light touch in the big toes, as well as decreased position sense in the big toes, and no dysesthesias.  The October 2010 VA examination report shows that the Veteran had full strength of the lower extremities with knee extension, knee flexion, ankle dorsiflexion, ankle plantar flexion, and great toe extension, and decreased strength of the lower extremities with hip flexion and extension.  The October 2010 VA examiner noted that the Veteran had normal muscle tone and no muscle atrophy in the lower extremities.  

During the April 2015 VA examination, the Veteran denied pain in the lower extremities, and reported mild paresthesias and/or dysesthesias in the right lower extremity and moderate paresthesias and/or dysesthesias in the left lower extremity, as well as severe numbness in both lower extremities.  Upon examination in April 2015, the Veteran had full strength of the right lower extremity with full hip flexion, knee extension, ankle plantar flexion, and ankle dorsiflexion.  Sensory examination in April 2015 reflected normal sensation to light touch in the upper anterior thighs, decreased sensation in the thighs and knees, but absent sensation to light touch in the lower legs, ankles, feet, and toes.  The April 2015 VA examiner noted trophic changes in the feet (characterized by loss hair, smooth, or shiny skin) attributable to peripheral neuropathy.  The April 2015 VA examiner noted that the Veteran had no muscle atrophy in the lower extremities.  The April 2015 VA examiner assessed the right and left lower radicular nerve groups as "normal."  The April 2015 VA examiner concluded that the Veteran has loss of temperature, vibration or filament sensation bilaterally from the toes to the knees, total loss of position sense in the toes, bilaterally, and poor mobility and weakness of the lower extremities.

VA and private treatment records during the appeal period show a similar disability picture.  VA treatment records dated in April 2011, July 2011, and November 2011 show complaints of bilateral leg numbness.  In July 2009, January 2010, and February 2011, the Veteran reported having balance problems.  Upon examination in September 2009, August 2010, February 2011, and November 2011, the Veteran had absent sensation to vibration and light touch but no muscle atrophy in the lower extremities.  An August 2012 private treatment record noted that the Veteran had decreased peripheral pulses in both feet with reduced to absent deep tendon reflexes and vibration loss in the toes, but had no lower extremity weakness and was able to stand on the heals and toes.  

Treatment records from Dr. J.M.C. include clinical findings of marked decrease in perception of vibration, pinprick, temperature and light touch distally in the lower extremities, which was noted to be consistent with peripheral neuropathy.  Deep tendon reflexes were decreased for the both knees, and absent for the ankles.  Plantar responses were noted as down going.  The Veteran had no atrophy or fasciculation.  An October 2013 treatment record from Dr. J.M.C. indicated dysesthetic sensation consisting of burning, tingling, and prickling sensation which was painful below the knees but was completely resolved with Gabapentin.  

Treatment records from Dr. D.B. noted history of diffuse numbness in the lower extremities distal to the knees, which had been diagnosed as neuropathy.  Lower extremity muscle strength was normal and the Veteran had diminished sensation diffusely distal to the knees.  Deep tendon reflexes were diminished but symmetric in the lower extremities.  The Veteran's gait and stance were noted as appropriate.

A treatment record from Dr. A.M. note complaints of abnormal sensation in the balls of both feet.  Upon examination, the Veteran had diminished sensation to touch, pinprick, and vibratory sense with normal deep tendon reflexes.

The Board finds that the disability picture provided by the above-referenced VA examination reports and treatment records, including the lay histories reported to the various examiners, more nearly approximates moderate incomplete paralysis of the right and left lower extremities than moderately severe incomplete paralysis of the right and left lower extremities, so does not warrant an initial rating in excess of 20 percent for right and left lower extremity peripheral neuropathy for the entire rating period from August 26, 2015.  Throughout this rating period, the Veteran had numbness, decreased sensation, and weakness of the right and left lower extremities.  Moreover, the April 2015 VA examination showed an assessment of normal lower radicular groups and no muscle atrophy.  The Board has found that the right and left lower extremity peripheral neuropathy disabilities warrant a 20 percent rating for each extremity after considering the clinical findings of absent right and left knee reflexes, and absent sensation to light touch in the lower leg, ankle, foot, and toes.  All of these symptoms and impairment more nearly approximate moderate incomplete paralysis of the lower extremities and do not more nearly approximate moderately severe incomplete paralysis.  38 C.F.R. 
§ 4.124a, DC 8520.

Based on the foregoing, a disability rating in excess of 20 percent for each lower extremity peripheral neuropathy is not warranted for the entire rating period from August 26, 2010 because, as discussed above, the weight of the lay and medical evidence does not show the severity required for a rating in excess of 20 percent for each upper extremity under DC 8520 based on the relevant symptomatology and impairment.  38 C.F.R. § 4.124a.

Increased Rating Analysis for Residuals of Right 
and Left Lower Extremity Cold Injuries

Service connection for residuals of right and left foot cold injuries was established in a December 2005 rating decision by the RO, which assigned a 10 percent disability rating for each foot, effective December 2, 1997.  On August 26, 2010, VA received a claim for an increased rating for the residuals of right and left foot cold injury based on worsening symptoms. 

Given the history above, the Veteran has been in receipt of two 10 percent disability ratings under 38 C.F.R. § 4.110, DC 7122, for the entire increased rating period from August 26, 2010.  Under DC 7122, a 10 percent rating is assigned when cold injury residuals are manifested by arthralgia or other pain, numbness, or cold sensitivity in affected parts.  A 20 percent rating requires arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) in the affected parts.  A maximum 30 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following in affected parts: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  Id. 

A note to DC 7122 states that amputations of fingers or toes and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be separately evaluated under other codes.  Other disabilities that have been diagnosed as the residual effects of a cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., also are to be separately evaluated unless they are used to support a disability rating under DC 7122.  A second note provides that each affected part is to be evaluated separately.  38 C.F.R. § 4.110.

After review of the all the lay and medical evidence, the Board finds that the right and left cold injury residuals more nearly approximate cold sensitivity with nail abnormalities to warrant a 20 percent disability rating for each foot under DC 7122 throughout the entire rating period from August 26, 2010.  While the October 2010 VA examiner noted that the Veteran did not have cold sensitivity in the feet, the April 2015 VA examiner noted that the Veteran had cold sensitivity in the feet.  Moreover, while the October 2010 and April 2015 VA examiners noted the absence of nail abnormalities, the October 2010 VA examiner noted that the Veteran had thickening in the toenails, and VA treatment records during the appeal period recorded that the toenails were mildly hypertrophic.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran had cold sensitivity with nail abnormalities in the feet to warrant a 20 percent disability rating for each foot for the entire initial rating period from August 26, 2010. 

In reaching this conclusion, the Board has not considered the subjective complaints and clinical findings of numbness and sensory impairment in the lower extremities , because the symptoms of numbness and sensory impairment have been considered in the grant of the separate 20 percent rating for the service-connected right and left lower extremity peripheral neuropathy disabilities.  Therefore, the use of these same symptoms to rate the service-connected right and left foot lower extremity cold injury residuals constitutes pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.

After review of all the lay and medical evidence, the Board finds that the weight of the evidence is against finding that either the left or right cold injury residuals more nearly approximate the criteria for an increased disability rating of 30 percent.  VA examined the feet in October 2010.  For both feet, the Veteran reported severe numbness, but denied pain, tingling, weakness, swelling, abnormal color, breakdown or ulceration, nail abnormalities, arthritis or stiffness of the joints, or change in skin thickness of the affected areas as a result of the service-connected right and left foot cold injury residuals.  Upon examination in October 2010, the VA examiner assessed normal radial pulse, dorsalis pedis pulse, and posterior tibial pulse in the lower extremities.  The October 2010 VA examiner noted that the Veteran had normal skin color, thickness, moisture, and texture, and noted that skin temperature was normal with no hair growth.  As stated above, the October 2010 VA examiner indicated that the Veteran had thickening of the toe nails with no calluses, infection, or ulceration.  The October 2010 VA examiner also recorded that the lower extremity cold injury residuals caused decreased mobility, problems with lifting and carrying, and decreased strength of the lower extremities which affected the ability to perform house chores, grocery shopping, and playing golf, and that he needed help with dressing, bathing, getting up from the toilet, and cutting his meat. 

VA examined the feet again in April 2015.  For both feet, the Veteran reported numbness in both feet.  Upon examination in April 2015, the VA examiner noted that the Veteran had cold sensitivity, numbness, and locally impaired sensation in both feet, but no arthralgia, color changes, hyperhidrosis, tissue loss, or nail abnormalities in either foot.  The April 2015 VA examiner noted that the Veteran did not have functional impairment in the lower extremities such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The April 2015 VA examiner indicated that the lower extremity cold injury residuals did not impact the Veteran's ability to work.  

As stated above, the Board will not consider the symptoms of numbness and sensory impairment in the feet because using these symptoms to rate the right and left foot cold injury residuals constitutes pyramiding. 

In sum, the lay and medical evidence supports finding that the bilateral foot cold injury residuals include cold sensitivity with nail abnormalities.  The evidence does not demonstrate that either foot disability has manifested pain, tissue loss, color changes, hyperhidrosis, or x-ray abnormalities.  For these reasons, the Board finds that the demonstrated symptomatology and functional impairment for the left and right foot cold injury residuals do not meet or more nearly approximate the schedular criteria for a 30 percent disability rating under DC 7122 for any part of the increased rating period from August 26, 2010.  Because the preponderance of the evidence is against the appeals for increased disability ratings in excess of 20 percent for the left and right foot cold injury residuals for the entire increased rating period from August 26, 2010, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.


Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the hepatitis C and right and left peripheral neuropathy and residuals of cold injury disabilities for any part of the rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the Thun analysis, the Board finds that the symptomatology and impairment caused by the Veteran's hepatitis C disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  See 38 C.F.R. § 4.20 (2015) (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  A comparison between the level of severity of the Veteran's symptoms and impairment with the old and new schedular rating criteria for hepatitis C shows that the schedular rating criteria reasonably describe the disability and contemplate the Veteran's complaints and medical findings of fatigue and hepatosplenomegaly as a result of the service-connected hepatitis C disability for the initial rating period from December 2, 1997 to April 9, 2015.  
38 C.F.R. § 4.114, DC 7345 (2001); 38 C.F.R. §4.114, DC 7354 (2015).  The new and old schedular rating criteria contemplate more severe symptomatology and impairment, which the Veteran was not shown to have during the initial rating period from December 2, 1997 to April 9, 2015.  The Board has additionally considered ratings under alternate schedular rating criteria (DC 7312, which provides ratings base on cirrhosis).  See 38 C.F.R. § 4.20.  Therefore, the Board finds that the record does not reflect that the Veteran's hepatitis C disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extraschedular basis.  

The Board finds that the symptomatology and impairment caused by the Veteran's right and left lower extremity peripheral neuropathy is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  See 38 C.F.R. § 4.20.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule for the sciatic nerve damage shows that the rating criteria reasonably describe the disability and contemplate the Veteran's mild to moderate sensory and motor symptoms of pain, numbness, and tingling.  

As to the symptom of weakness, it is contemplated by the rating criteria for peripheral nerve disorders even if it is a result of muscle weakness.  VA regulations provide that a muscle injury will not be combined with peripheral nerve paralysis rating of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55 (2015).  In this case, the sciatic nerve is a motor nerve that conducts impulses from the spinal cord or brain to motor end plates resulting in muscle contractions.  See Dorland's Illustrated Medical Dictionary 1257-1258 (32d ed. 2012).  Therefore, when the sciatic nerve is not fully functioning (disabled), it may result in a reduction in the motor (muscular) function and, thereby, causes feelings of weakness or giving out.  Paralysis is defined as a loss or impairment of motor function.  Id. at 1376.  Accordingly, the reduction in motor functions is contemplated by the rating criteria under mild to moderate incomplete paralysis.  38 C.F.R. § 4.124a, DC 8520.  Therefore, the Board finds that the record does not reflect that the Veteran's right and left lower extremity peripheral neuropathy disabilities are so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extraschedular basis. 

The Board finds that the symptomatology and impairment caused by the Veteran's right and left lower extremity residuals of cold injury is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  See 38 C.F.R. § 4.20.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability and contemplate the Veteran's symptoms of cold sensitivity with nail abnormalities As stated above, the Board did not consider the symptoms of numbness and sensory impairment in the feet as part of rating the lower extremity residuals of cold injuries because using these symptoms to rate the right and left foot cold injury residuals constitutes pyramiding because the symptoms of numbness and sensory impairment were already used to rate the right and left lower extremity peripheral neuropathy.  Based on the foregoing, the Board finds that the record does not reflect that the Veteran's right and left lower extremity residuals of cold injury disabilities are so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extraschedular basis. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of 

multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The Veteran is service connected for hepatitis C, bilateral hearing loss, chronic vertigo, bilateral hip avascular necrosis, bilateral lower extremity peripheral neuropathy, tinnitus, residuals of cold feet injuries of the lower extremities, and cirrhosis of the liver.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In the absence of exceptional factors associated with the service-connected hepatitis C, right and left lower extremity peripheral neuropathy, and right and lower extremity residuals of cold injury disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, a June 2007 rating 

decision granted a TDIU effective August 21, 2006.  The Veteran did not disagree with the effective date assigned for a TDIU.  Accordingly, entitlement to a TDIU for the period prior to August 21, 2006 is not before the Board on appeal. 


ORDER

Service connection for right upper extremity peripheral neuropathy, to include as secondary to the service-connected bilateral lower extremity peripheral neuropathy or other service-connected disability, is denied. 

Service connection for left upper extremity peripheral neuropathy, to include as secondary to the service-connected bilateral lower extremity peripheral neuropathy or other service-connected disability, is denied. 

Service connection for residuals of cold injuries of the upper extremities is denied.

An initial disability rating in excess of 30 percent for hepatitis C, for the rating period from December 2, 1997 to April 9, 2015, is denied.

An initial disability rating in excess of 20 percent for right lower extremity peripheral neuropathy, for the entire rating period from August 26, 2010, is denied.

An initial disability rating in excess of 20 percent for left lower extremity peripheral neuropathy, for the entire rating period from August 26, 2010, is denied.

An increased disability rating of 20 percent, and no higher, for residuals of right foot cold injury, for the entire rating period from August 26, 2010, is granted.

An increased disability rating of 20 percent, and no higher, for residuals of left foot cold injury, for the entire rating period from August 26, 2010, is granted.



REMAND

Initial Ratings for Right and Left Hip Disabilities

In a July 2015 rating decision, the RO granted service connection for right and left hip avascular necrosis with osteoarthritis.  With respect to the right hip disability, the July 2015 rating decision assigned a 10 percent initial rating for the period from November 17, 2009 to June 9, 2014, a total (100 percent) rating for the period from June 9, 2014 to August 1, 2015, and a 30 percent rating for the period from August 1, 2015.  As to left hip disability, the July 2015 rating decision assigned a 10 percent initial rating for the entire rating period from November 17, 2009.  

In an October 2015 statement, the Veteran disagreed with the initial ratings assigned for the right and left hip disabilities.  A statement of the case is required, and a remand order is necessary in such cases where a notice of disagreement has been received.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2015); Manlincon v. West, 12 Vet. App. 238 (1999).  The purpose of the remand with respect to the above-referenced issues is to give the AOJ an opportunity to issue a statement of the case.  Thereafter, the AOJ should return the claims file to the Board only if the Veteran perfects the appeal in a timely manner.  

Accordingly, the issues of entitlement to higher initial ratings for the right and left hip disabilities are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should issue a statement of the case that addresses the issues of entitlement to higher initial ratings for the right and left hip disabilities.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


